 


109 HCON 364 IH: Supporting the goals and ideals of St. Patrick’s Day.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 364 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Kucinich (for himself, Mr. Hastert, Mr. McHugh, Mr. Meehan, Mr. Kuhl of New York, Mr. Ryan of Ohio, Mr. Boehlert, and Mr. Lynch) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of St. Patrick’s Day. 
 
Whereas St. Patrick’s Day has been celebrated in the United States since 1737; 
Whereas the first St. Patrick’s Day parade was held in 1762 in New York City; 
Whereas Irish immigrants to the United States endured many years of discrimination, and Irish immigrant job-seekers were told No Irish Need Apply; 
Whereas St. Patrick’s Day parades developed over time into celebrations of the Irish influence on the Nation; 
Whereas 16 Presidents and 7 signers of the Declaration of Independence trace their ancestry to Ireland; 
Whereas more than 34,000,000 people in the United States today trace their ancestry to Ireland; and 
Whereas St. Patrick’s Day and its symbolic greenery announce the coming of spring: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of St. Patrick’s Day; and 
(2)encourages the people of the United States to observe St. Patrick’s Day with appropriate ceremonies, activities, and programs to celebrate the contribution of Irish Americans to the Nation. 
 
